Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: None of the cited references teach the specific sub-circuit configuration of claim 1.
Hu (US 2014/0168044) teaches a shift register but does not teach the claimed input and output sub-circuits. 
Chien (US 7,283,603) teaches a shift register but does not teach the appropriate clock signal configuration as claimed.
Miyake (US 2008/0258998) teaches a shift register with the appropriate clock signal inputs but does not teach the claimed input, output and reset sub-circuits.
Chung (US 2012/0081409) teaches a shift register circuit, but does not teach the claimed interconnectivity between the reset and output sub-circuits.
Jang (US 2006/0238482) teaches a shift register but does not teach the claimed output and reset sub-circuits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691